Citation Nr: 1709848	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-37 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee from June 9, 2008, to June 5, 2016. 

2.  Entitlement to an evaluation in excess of 20 percent for instability of the right knee from June 6, 2016.

3.  Entitlement to an evaluation in excess of 10 percent for limitation of extension of the right knee from June 6, 2016.

4.  Entitlement to an evaluation for chondromalacia of the left knee in excess of 10 percent from June 9, 2008, to June 5, 2016, and in excess of 20 percent from June 6, 2016.

5.  Entitlement to an evaluation in excess of 10 percent for limitation of extension in the left knee from June 6, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the US Army from November 1986 to November 1989.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously remanded by the Board in March of 2016.  In that remand, the Board ordered that updated VA treatment records be associated with the Veteran's claims file and an additional VA examination be afforded to the Veteran to assess the severity of her bilateral knee disabilities.  The Board is satisfied that these directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).   However, for the reasons discussed below, the Board regrets that an additional remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran an additional VA examination to evaluate her bilateral knee disabilities.  

As part of its duty to assist claimants, VA may be required in certain circumstances to provide a claimant with a VA medical examination.  38 U.S.C.A 5103A(d)(1) (West 2014).  However, whenever VA has undertaken the effort to afford a claimant an examination, whether or not such an examination is required, VA must provide an adequate examination "or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

As indicated above, this matter was previously remanded in March 2016 by the Board in order to obtain additional VA treatment records and to afford the Veteran a VA examination to assess the severity of her bilateral knee disabilities.  Pursuant to this remand, VA treatment records were associated with the Veteran's claims file.  She also attended a June 2016 orthopedic VA examination.  However, the Board finds that this examination is inadequate for VA purposes and, to satisfy its duty to assist the Veteran in developing her claim, VA must afford the Veteran an additional VA examination.

Specifically, the VA examiner who conducted this examination indicated that the Veteran had abnormal ranges of motion in each of her knees.  He further stated that the ranges of motion themselves contributed to functional loss.  However, when asked to explain his conclusion, the VA examiner provided no objective findings or explanation describing this functional loss.  Rather, he described the Veteran's own subjective statements regarding the functional deficits caused by her knee disabilities.  This restatement of the Veteran's own words with no objective evidentiary findings fails to describe the severity of the Veteran's bilateral knee conditions in sufficient detail to evaluate the Veteran's claims for increased ratings for these disabilities.  The Board also notes that the June 2016 VA examination report includes the apparently inconsistent findings that the Veteran had no history of lateral instability yet, upon examination, had five to ten millimeters of medial and lateral instability in each knee.  

These apparently inconsistent findings and the VA examiner's omission of any objective explanation of functional loss caused by the abnormal motion in the Veteran's knees renders this June 2016 opinion inadequate for VA purposes.  Pursuant to Nieves-Rodriguez, it must therefore be returned. 

Finally, the Board also notes that since the time of the Veteran's June 2016 VA examination, the United States Court of Appeals for Veterans Claims (Court), issued  Correia v. McDonald, 28 Vet. App 158 (2016).  In Correia, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  The June 2016 VA examination does not contain any findings for testing for pain on passive motion or in weight-bearing and nonweight-bearing.  Therefore, in light of Correia, a remand for a new VA examination is also necessary to complete the required range of motion testing. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Next, schedule the Veteran for a VA examination for the Veteran's bilateral knee disabilities with an appropriate medical professional other than the June 2016 VA examiner.  The Veteran's claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. 

The range of motion testing must include active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, easy fatigability, incoordination, or flare-ups.  These findings should be expressed in terms of the additional limitation of motion caused by such factors expressed in degrees. 

The examiner should record the Veteran's reports of limitation of motion during flare-ups, and opine whether these reports are consistent with the disability found on examination.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected knee disabilities.  The examiner should set forth all examination findings and any test results, along with a complete rationale for the conclusions reached.

3.  Thereafter, readjudicate the Veteran's claim for increased ratings for her bilateral knee disabilities.  If any claim is not granted, send her and her representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




